Citation Nr: 1638812	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, denied service connection for a respiratory condition.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) at a January 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This claim was then remanded by the Board in May 2011 and later denied in a December 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in August 2013, issued an order granting a Joint Motion for Remand (JMR), vacating the December 2012 Board decision and remanding the claim for additional consideration.  The Board then remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the terms of the JMR and later denied the claim in a January 2015 decision.  The Veteran appealed the Board's decision to the Court which, in February 2016, issued an order granting a JMR, vacating the January 2015 Board decision and remanding the claim for additional consideration.  The matter now returns to the Board for further review

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems and has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In accordance with the February 2016 JMR, the Veteran's claim of service connection for a respiratory disability must be remanded for further development.  Specifically, the parties agree that a new VA examination is necessary to consider all diagnosed respiratory conditions (to include asthma, chronic obstructive pulmonary disease (COPD), granulomatous disease, and any other respiratory condition found on examination) and consider and resolve all reasonably raised theories of a nexus to service, to include asbestos exposure, herbicide exposure, and aggravation.

The Court noted that the following email, which is a VA examiner's response to an inquiry regarding a potential relationship between COPD and Agent Orange and asbestos exposure, raises the theory of aggravation:
	
I can give you the opinion right now regardless who the patient might be.  COPD is less likely as not related to asbestos or Agent Orange.  Rationale:  There is no medical proof which links Agent Orange to COPD.  If the Veteran already has COPD then asbestos could aggrevate [sic] his COPD, but will not cause it.

Email, dated June 25, 2012.

The Board finds that the Veteran is presumed sound with respect to any respiratory disorder, to include COPD, as such was not noted upon entrance to service in June 1962.  As the presumption of soundness applies, the examiner is to opine as to whether it is at least as likely as not that any current respiratory disorder preexisted service.  If the examiner finds that any disorder preexisted service, the examiner is to address whether it is debatable that service aggravated the preexisting disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (stating that the government may rebut the presumption of soundness with (1) clear and unmistakable evidence that the disorder in question preexisted service and (2) clear and unmistakable evidence that the disorder was not aggravated by service).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate pulmonary specialist.  The examiner must review the entire claims file.

The examiner is to diagnose any respiratory condition (to include asthma, COPD, granulomatous disease, and any other respiratory condition found on examination) the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disorder preexisted service.  For any disorder that preexisted service, the examiner is to address whether it is debatable that service aggravated the preexisting disorder.

For any disorder not found to have preexisted service, the examiner is to provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to service, to include conceded asbestos and herbicide exposure.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be offered without resort to speculation the examiner should so state and explain why an opinion cannot be provided.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




